NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1055

                            ROBERTSON & PENN, INC.,

                                                    Appellant,

                                         v.

                     Pete Geren, SECRETARY OF THE ARMY,

                                                    Appellee.


      James F. Nagle, Oles Morrison Rinker & Baker, LLP, of Seattle, Washington,
argued for appellant. With him on the brief was Jonathan A. DeMella.

       Kent C. Kiffner, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With him
on the brief were Jeanne E. Davidson, Director, and Mark A. Melnick, Assistant
Director.

Appealed from: Armed Services Board of Contract Appeals

Judge Diana S. Dickinson
                      NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                        2009-1055

                               ROBERTSON & PENN, INC.,

                                              Appellant,

                                            v.

                        Pete Geren, SECRETARY OF THE ARMY,

                                              Appellee.

                                   Judgment

ON APPEAL from the Armed Services Board of Contract Appeals

in CASE NO. 55622.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (Before BRYSON and GAJARSA, Circuit Judges, and ST. EVE, District Judge). *

                             AFFIRMED. See Fed. Cir. R.36


                                       ENTERED BY ORDER OF THE COURT


DATED: June 5, 2009                     /s/ Jan Horbaly
                                       Jan Horbaly, Clerk




      *
                The Honorable Amy J. St. Eve, United States District Judge for the Northern
District of Illinois, sitting by designation.